Citation Nr: 0418649	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a pelvic disorder.  

3.  Entitlement to an original compensable evaluation for a 
thyroid disorder for the period prior to December 31, 2003.  

4.  Entitlement to an original evaluation in excess of 10 
percent for a thyroid disorder since December 31, 2003.  

(The issues of entitlement to an evaluation in excess of 30 
percent for major depression and to a compensable evaluation 
for residuals of a mammoplasty will be the subject of a 
separate Board decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the VA RO.  

The veteran had hearings before Veterans Law Judges in May 
2000 and January 2003.  Transcripts of the hearing testimony 
have been associated with the claims file.  The Veterans Law 
Judges who heard the veteran's testimony are signatories to 
this decision.  

The Board remanded the case in June 2003 for further 
development, and the case was returned to the Board in May 
2004.  

In June 2004, the Board granted the veteran's motion to 
advance this case on its docket.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran does not currently have a low back disorder.  

3.  Symptoms of mid-cycle ovulatory pain have been reported; 
however, clinical findings of a chronic pelvic disorder have 
not been shown.  

4.  Subjective complaints related to the service-connected 
thyroid disorder include sluggishness and some cold 
intolerance.  

5.  Since December 2003, the veteran has required continuous 
medication for a thyroid disorder, but she is currently 
euthyroid with no significant symptoms due to her thyroid 
disorder.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A pelvic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

3. The criteria for a compensable rating prior to December 
31, 2003 and a rating in excess of 10 percent since December 
31, 2003 for a thyroid disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Codes 7900, 7903 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in correspondence dated in July 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell her to furnish 
information with regard to any person having relevant 
evidence, and advised her that she could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
she had submitted additional evidence substantiating her 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran has received that remedy.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with her claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of her service medical records reflects that the 
veteran was seen during active duty with complaints of acute 
muscle spasms in the lumbar area which eventually resolved.  
Treatment or diagnosis of a chronic low back disorder was not 
shown.  On service retirement examination in August 1997, the 
veteran's musculoskeletal system was clinically normal.  
Service records also reflect that the veteran was treated on 
multiple occasions with complaints of abdominal pain, 
generally attributed to Mettelschmerz or ovulatory pain 
between cycles.  

An October 1989 record notes that the veteran was seen with 
left lower quadrant pain.  The diagnosis was follicular cyst, 
left ovary.  A pelvic ultrasound conducted in May 1996 was 
within normal limits.  Naval hospital records during her 
period of active duty show sub-clinical hyperthyroidism.  A 
May 1996 record reflects thyromegaly, at least 2-3 times the 
normal size.  A May 1997 radiology report shows that a 
thyroid scan revealed diffuse enlargement of the thyroid 
gland with normal uptake.  On service retirement examination 
in August 1997, no gynecological abnormalities were 
clinically noted.  On the accompanying medical history 
report, the veteran reported a recent increase in cramping 
related to her menstrual cycle.  

An October 1998 evaluation report reflects that on pelvic 
examination, no abnormalities were found.  

At the May 2000 hearing the veteran testified that she was 
not receiving current treatment for her thyroid disease, but 
that it was being "watched" by a VA physician.  Her 
representative noted that back and pelvic complaints were 
documented in the service medical records.

VA medical records dated from March 1999 to September 2000 
show sub-clinical hyperthyroidism.  The veteran was noted to 
have a goiter and symptoms of fatigue, constipation and hair 
loss.  VA medical records dated from November 2000 to June 
2003 generally reflect that the veteran was diagnosed with 
unspecified, acquired hypothyroidism, with constipation and 
goiter.  

On VA examination in February 2001, the veteran reported a 
history of hypothyroidism with a diffusely enlarged thyroid 
gland.  She reported no loss of hair with normal skin.  She 
complained of some cold intolerance.  She had no chest pain, 
palpitations, fatigue or blurry vision.  She had experienced 
an approximate 26-pound weight gain over the past year.  She 
reported feeling somewhat sluggish although she described 
this as being tired after she runs.  She did not take 
medication for her thyroid disorder.  Cardiac examination was 
normal with no murmurs, rubs or gallops.  The diagnostic 
impression was hypothyroidism with no disabling symptoms from 
the condition.  

A December 2002 pelvic ultrasound showed multiple ovarian 
cysts, bilaterally.  It was noted that while the cysts were 
numerous, they were normal given the veteran's age.  

At the January 2003, hearing the veteran testified that she 
had tried Synthyroid to shrink her thyroid, but had 
discontinued the medication when it failed to work.  She 
testified that she was sleeping a lot, but attributed this 
symptom to major depression.  She reported that her pelvic 
disability consisted of pain during ovulation, which had 
begun upon entry into service.  She further reported that she 
had not received a diagnosis of a low back disability.

VA medical records dated from November 2000 to June 2003 
showed that in July 2001, the veteran complained of cramping, 
mid-cycle.  The diagnostic assessment, in pertinent part, was 
chronic pelvic pain.  An August 2002 record notes cervicitis 
and probable ovarian cysts.  A November 2002 record shows 
that the veteran was seen with complaints of irregular menses 
with ovulation pain.  Records also reflect that the veteran's 
current diagnoses included unspecified, acquired 
hypothyroidism.  

A March 2003 thyroid uptake scan shows relative decreased 
radiotracer uptake within the lower pole of the left lobe, 
possibly representing a cold nodule; carcinoma could not be 
excluded.  The diagnostic assessment reflected sub-clinical 
hyperthyroidism, with thyroid stimulating hormone (TSH) only 
very slightly below lower limits of normal.  A June 2003 
thyroid biopsy revealed no immediate complications noted.  

On VA examination in July 2003, the veteran reported no loss 
of hair, normal skin; some cold intolerance; no chest pain, 
palpitations, fatigue or blurry vision.  She stated that she 
had gained significant weight over the past few years.  She 
said that over the past few years her thyroid had gotten 
larger.  She experienced some dysphasia due to the size of 
her thyroid and had occasional difficulty breathing at night.  
On examination, it was noted that she had a diffusely 
enlarged thyroid that was non-tender to palpation.  The 
diagnostic impression was hyperthyroidism.  

On VA spine examination in July 2003, the veteran reported 
that she did not have any primary low back problem.  She 
stated that her pain was all referred pain from her pelvic 
and gynecological problems.  No diagnosis related to a low 
back disability was noted on the examination report.  

On VA gynecological examination in July 2003, the veteran 
related a history of pain with ovulation.  She said that she 
had no problems specifically with her menstrual cycle, but 
did experience intermittent pelvic pain, mid-cycle.  No 
dysmenorrheal or dyspareunia were shown.  The diagnostic 
impression was cyclic ovulatory pain in an otherwise normal 
patient.  No real history of gynecological disease.  

VA medical records dated from November 2003 to December 2003 
continue to note that the veteran was diagnosed with 
unspecified acquired hypothyroidism.  A December 2003 record 
shows that the veteran had a moderate thyroid goiter.  Fine 
needle aspiration revealed a follicular neoplasm.  She was a 
candidate for a near total thyroidectomy.  An additional VA 
medical record dated in December 2003 shows that the veteran 
was status post sub-total thyroidectomy.  

On VA thyroid examination in January 2004, it was noted that 
the veteran underwent a subtotal thyroidectomy because the 
goiter continued to enlarge causing her to get hoarse and 
have difficulty with choking and swallowing.  It was noted 
that she was taking Synthroid.  The veteran related that 
other than feeling tired and occasionally cold, she had no 
other symptoms from her thyroid at the present time.  The 
diagnostic impression was that the veteran had a long history 
of hyperthyroidism and was doing very well, status post 
subtotal thyroidectomy on replacement medication.  She was 
clinically euthyroid.  

In a March 2004 statement in support of her claim, the 
veteran noted that she had thyroid problems since active duty 
which eventually necessitated surgery to remove her thyroid 
due to it's increased size.  She stated that she had symptoms 
from both hyperthyroidism and hypothyroidism, including rapid 
weight loss, thyroid enlargement, tachycardia, emotional 
problems, cold intolerance, dry skin, hair loss, sluggishness 
and depression.  She said that she now required continuous 
medication due to the removal of her thyroid and was unable 
to work.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

Service Connection for a Pelvic Disorder

The Board notes that the veteran was seen on several 
occasions during service with complaints of pelvic pain, 
diagnosed as ovulatory pain or Mettelschmerz.  A pelvic 
ultrasound was within normal limits.  On service separation 
examination, her gynecological system was entirely normal.  
Post-service VA medical records note some findings of 
ovulatory pain; however, no chronic gynecological disorder 
has been diagnosed.  While a December 2002 pelvic ultrasound 
showed multiple ovarian cysts, such was considered entirely 
normal given the veteran's age.  Moreover, the July 2003 VA 
examination report noted that the veteran had cyclic 
ovulatory pain but was otherwise gynecologically normal.  

Although the record shows that at times the veteran has been 
suspected of having various disorders, including ovarian 
cysts, cervicitis, and mittelschmerz, medical evidence does 
not document any current, chronic pelvic disability.  In this 
regard no disability was identified on the most recent VA 
examination.  While medical records show complaints of pain, 
such symptoms have not been clearly linked to any chronic 
gynecological abnormality.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285  (holding that pain without an underlying 
condition does not establish a current disability for 
purposes of VA compensation); affd. in part, 259 F.3d 1356, 
1361-2 (Fed. Cir 2001)  (holding that a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derives from an in-service disease or injury).  
Moreover, competent medical evidence of a nexus between any 
current pelvic disorder and injury or disease during her 
active service has not been shown.  

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a pelvic disability, 
are not met.  The preponderance of the evidence is against 
the veteran's claim and service connection for a pelvic 
disability is denied.  

Service Connection for a Low Back Disorder

In this case, while the service medical records note some 
complaints of muscle spasms, such incidents were acute and 
transitory and eventually resolved.  Retirement examination 
was entirely silent for any clinical abnormalities or 
complaints related to a low back disability.  In addition, 
the post-service medical records are negative for any 
treatment, complaints or clinical findings of a back 
disability.  

Moreover, while the veteran contends that service connection 
for a low back disorder is warranted, she does not claim that 
she has primary low back symptoms due to a disease or injury 
during active duty.  As noted in the July 2003 VA 
examination, she claims that her back pain is referred pain 
from a pelvic disorder.  However, current medical evidence of 
record does not indicate the diagnosis of any current low 
back disability or pelvic disorder.  No clinical findings 
were noted on VA examination and post-service records contain 
no medical finding of a current disability underlying the 
complaints of pain.

The veteran maintains that she has a low back disability 
associated with a claimed pelvic disorder.  However, as a 
layperson, she is not qualified to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
cannot grant service connection when the medical evidence 
neither establishes a current disability, nor provides any 
causal link to symptoms shown in service.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no valid claim.  

The weight of the credible evidence is against a finding that 
service connection is warranted for a claimed low back 
disorder.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for service connection for a low 
back disorder must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Original Evaluation for Thyroid Disorder  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7903, a 10 percent rating is warranted when hypothyroidism is 
productive of fatigability, or when continuous medication is 
required to treat the condition.  A 30 percent rating 
requires that the condition be manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 
percent rating under this code, the disability must be 
productive of muscular weakness, mental disturbance and 
weight gain.  Finally, a 100 percent rating is warranted when 
the condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  

The criteria for rating hyperthyroidism provide for a 10 
percent disability evaluation for hyperthyroidism with 
tachycardia which may be intermittent, and tremor, or; 
continuous medication required for control.  A 30 percent 
disability evaluation is required for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent disability evaluation requires 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure.  38 C.F.R. 4.119, 
Diagnostic Code 7900 (2003).  

In this case, the record reflects that throughout the initial 
evaluation period, the veteran received treatment for a 
thyroid disorder diagnosed as hypothyroidism at times, but 
more often as hyperthyroidism.  The veteran has complained of 
multiple symptoms that she attributes to her thyroid 
disorder, including some cold intolerance, constipation, 
sluggishness, and an enlarged thyroid which interfered with 
swallowing, speech and breathing.  She underwent a sub-total 
thyroidectomy in December 2003 and now takes continuous 
medication for her condition.  On the most recent VA 
examination, she was found to be euthyroid.  

The VA medical records have not identified tachycardia or 
elevated blood pressure.  Therefore, she has not met the 
criteria for higher evaluations under Diagnostic Code 7900, 
for hyperthyroidism, at any time since the effective date of 
service connection.  

Although the veteran has reported a number of symptoms, 
including constipation, cold intolerance and sluggishness, 
these have not been reported at the same time.  VA 
examinations have not confirmed mental sluggishness.  Further 
complicating the evaluation of the veteran's thyroid disease, 
is the fact that she is service connected for major 
depression (for which she has been awarded a 100 percent 
evaluation in a separate decision of the Board).  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2003).  The Board has 
evaluated the veteran's depression and accompanying symptoms 
under the criteria for major depression, and it would not be 
appropriate to evaluate those same symptoms under the 
criteria for hypothyroidism.  Id.

Essentially, the veteran symptoms since December 2003 would 
warrant a 10 percent rating under either Code 7900 for 
hyperthyroidism or under Code 7903 for hypothyroidism.  

Prior to her 2003 surgery, she took no medication for her 
thyroid condition and fatigability attributable to 
hyperthyroidism was not documented.  On the February 2001 
examination she described sluggishness, but only after 
running three or four miles.  Thus prior to December 31, 
2003, fatigability attributable to hypothyroidism was not 
documented.

The veteran's symptoms since December 2003 are best described 
by the criteria for a 10 percent evaluation under Diagnostic 
Code 7903 for hyperthyroidism since continuous medication 
required for control of the condition.  

One of the symptoms needed for a 30 percent evaluation, 
sensitivity to cold, has been reported; however, constipation 
and fatigability attributable to hypothyroidism have not been 
shown.  Therefore, the criteria for a 30 percent rating for 
hyperthyroidism have not been met.  Based on the current 
record, the Board must conclude that a compensable rating is 
not warranted for the period prior to December 2003 and an 
evaluation in excess of 10 percent is not warranted at any 
time during the initial evaluation period.  








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a pelvic disorder is 
denied.  

Entitlement to a compensable evaluation for a thyroid 
disorder for the period prior to December 31, 2003 is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
thyroid disorder for the period since December 31, 2003 is 
denied.  




			
    STEPHEN L. WILKINS                          LAWRENCE M. 
SULLIVAN      
            Veterans Law Judge,                                     
Veterans Law Judge, 
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



